DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 7/14/2021 is acknowledged.  The traversal is on the ground(s) that searching both species does not place a serious burden on Examiner.  This is not found persuasive because, as indicated in the restriction requirement, the species at issue would require vastly different search strategies (see Page 2-3 of Restriction requirement dated 6/01/2021).  Applicant has failed to present any articulated reason or analysis as to how a search for Species A, including CPC classification B05B1/06 and associated “conical spray nozzles” or Species B, including CPC classification B05B/3405 and associated “swirl inducing spray nozzles” would not present a serious search burden on Examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a radial outward step is formed  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “A radial outward step 650A is formed at the body outlet end 240A of the header insert 200A” (¶[0055]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
Claim Objections
Claim 18 is objected to because of the following informalities:  It is suggested claim 18 be rewritten as the following: “18. An evaporator header comprising the internal insert in combination with the header insert as recited in claim 13, wherein the evaporator header defines the evaporator header outlet port: an evaporator body that defines an evaporator passage in fluid communication with the evaporator header outlet port, wherein the header insert is disposed in the evaporator header outlet port.” or the like, for consistency in the claims and specification (see similar language in ¶[0009]).  Appropriate correction is required.
19 is objected to because of the following informalities:  line 6, “disposed with a center passage” should read “disposed within a center passage.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the recitation “a radial outward step is formed at the body outlet end of the header insert wherein the radial outward step is configured for seating against the internal insert base portion, thereby limiting axial motion of the internal insert within the header insert” contradicts the disclosure (see Fig. 9, annotated below, using the element numbers from ¶[0053-0055]).  It is clear from the disclosure, that the radial outward step is not formed at the body outlet end, but rather the inlet end, and thus the limitation is indefinite for contradicting the disclosure (see MPEP 2173.03).  For purposes of Examination, the radial outward step will be interpreted to be formed on the body inlet end, which is consistent with the disclosure, in order to promote compact prosecution.

    PNG
    media_image1.png
    616
    690
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hao (CN101737218). 
Regarding claim 8, Hao discloses an internal insert (see Annotated Fig. 3, hereinafter Fig. A) for a header insert of an evaporator header outlet port, comprising: an internal insert tip portion (Fig. A), an internal insert base portion (Fig. A) spaced along a body center axis from the internal insert tip portion; and an internal insert center body portion (Fig. A) extending axially between the internal insert tip portion and the internal insert base portion, wherein: the internal insert tip portion converges (see tapering thereof in a downward direction) away from the internal insert center body portion: the internal insert center body portion defines a first axial segment (Fig. A) and a second axial segment (Fig. A) extending away from one another, wherein the first axial segment extends to the internal insert tip portion and the second axial segment extends to the internal insert base portion: and a helical fluid passage surface (Fig. A), defining a continuous helical fluid passage is formed into the internal insert center body portion.

    PNG
    media_image2.png
    469
    570
    media_image2.png
    Greyscale

Fig. A - Annotated Fig. 3 of Hao
Regarding claim 13, Hao discloses the internal insert of claim 8 in combination with the header insert (see annotated Fig. 2, hereinafter Fig. B), and Hao further discloses wherein the header insert includes: a header insert body (see body thereof) that extends along the body center axis between a body inlet end (Fig. B) and a body outlet end (Fig. B), wherein the header insert body includes a center passage surface (see internal surface thereof) defining a center passage that extends from the body inlet end to the body outlet end along the body center axis, the center passage surface defining: a center passage inlet portion (Fig. B) at the body inlet end; a center passage outlet portion (Fig. B) at the body outlet end, the center passage outlet portion defining a body nozzle portion (Fig. B) on the body center axis, the body nozzle portion 

    PNG
    media_image3.png
    524
    730
    media_image3.png
    Greyscale

Fig. B – Annotated Fig. 2
Regarding claim 14, Hao discloses the limitations of claim 13, and Hao further discloses a radial outward step (see step in which base portion is seated Fig. B) is formed at the body inlet (Fig. B, in light of the 112 (b) interpretation above) end of the header insert, wherein the radial 
Regarding claim 16, Hao discloses the limitations of claim 13, and Hao further discloses a length defined by the internal insert, along the body center axis, is substantially the same as the center passage surface, between the body outlet end and the neck segment of the body nozzle portion (see lengths thereof, Fig. B)
Regarding claim 17, Hao discloses the limitations of claim 13, and Hao further discloses the internal insert is configured for a clearance fit within the center passage (see clearance between insert and surface of header insert; Fig. B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN101737218) in view of Ames (GB280817). 

Ames teaches the first axial segment defines a first axial segment (see annotated Fig. 1 below, hereinafter Fig. C) diameter that is substantially constant and the second axial segment (Fig. C) is formed to taper conically from the first axial segment to the internal insert base portion, for inducing a swirling flow to a liquid atomizer (Page 1, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao to include the tapered second axial segment helical guide of Ames, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (MPEP 2143), namely to provide an equivalent means for inducing a swirling flow to a liquid atomizer (Page 1, lines 10-20).

    PNG
    media_image4.png
    519
    508
    media_image4.png
    Greyscale


Fig. C – Annotated Fig. 1 of Ames
Regarding claim 10, Hao teaches the limitations of claim 9, and Hao further teaches a ring segment (see outer ring segment of base portion Fig. A outside of holes 4 as seen in Fig. 1) defined by the internal insert base portion, the ring segment having a ring segment outer dimeter that is larger than the first axial segment diameter (Fig. A)
Regarding claim 11, Hao teaches the limitations of claim 10, and Hao further teaches a plurality of ribs (see ribs forming holes 4 between inner and outer portion of base portion, Fig. .
Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN101737218) in view of Lindell (US3628734).  
Regarding claim 12, Hao teaches the limitations of claim 8, and Hao does not teach: a first radial through-hole is formed through the internal insert base portion, wherein the first radial through-hole is configured to receive a fixing pin for fixing the internal insert to the header insert.
Lindell teaches a first radial through-hole is formed through the internal insert base portion, wherein the first radial through-hole is configured to receive a fixing pin for fixing the internal insert to the header insert (see hole in 18 through which pin 24 is located), in order to position the insert (Col. 1, lines 65-70). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao to include the pin and associated holes of Lindell, in order to position the insert (Col. 1, lines 65-70).
Regarding claim 15, Hao teaches the limitations of claim 13, and Hao does not teach a second radial through-hole is formed by the body outlet end of the header insert, wherein when the internal insert is within the header insert, a first radial through- hole in the internal 
Lindell teaches a second radial through-hole is formed by the body outlet end of the header insert (15; Fig. 1), wherein when the internal insert (18; Fig. 1) is within the header insert, a first radial through- hole (see hole in 18 through which pin 24 is located) in the internal insert and the second radial through-hole are aligned with one another and configured for receiving a fixing pin (see hole in 15 through which pin 24 is located), in order to position the insert (Col. 1, lines 65-70). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hao to include the pin and associated holes of Lindell, in order to position the insert (Col. 1, lines 65-70).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefor (US20090038321) in view of Hao (CN101737218).
Regarding claim 18, Lefor teaches (see annotated Fig. 6 below, hereinafter Fig. D) an evaporator header (Fig. D) that defines the evaporator header outlet port (Fig. D): an evaporator body (Fig. D) that defines an evaporator passage in fluid communication with the evaporator header outlet port, wherein the header insert (Fig. D, while only the outside body can be seen in Fig. 6/D, the same header insert, or “spray nozzle” 50 can be seen in in more detail in at least Fig. 2)  is disposed in the evaporator header outlet port.  Lefor teaches an atomizer arrangement in the outlet port of the header increases performance and efficiency of the evaporator (¶[0006]).

Hao teaches the internal insert in combination with the header insert as recited in claim 13. Hao teaches that such internal inserts and header insert combinations are known to be used in evaporators (“steam generators” – Page 2), and that the disclosed embodiment provides enhanced atomization quality (¶[0028]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an atomizer internal insert and header insert of as taught by Hao to an evaporator header as taught by Lefor, in order to provide an internal insert and header insert with improved atomizing (as taught by Hao) to the outlet port of the evaporator header of Lefor, which would predictably increase performance and efficiency of the evaporator (¶[0006] – Lefor). 

    PNG
    media_image5.png
    905
    976
    media_image5.png
    Greyscale

Fig. D – Annotated Fig. 6 of Lefor
Regarding 19, Lefor teaches a method of directing fluid through an evaporator assembly (Fig. D & ¶[0006]), comprising: directing a fluid along a center passage surface (surface of nozzle, Fig. D while only the outside body can be seen in Fig. 6/D, the same header insert, or “spray nozzle” 50 can be seen in in more detail in at least Fig. 2) of a header insert from an evaporator header outlet port (Fig. D) of an evaporator header; and directing the fluid into an evaporator passage of an evaporator body (Fig. D), wherein the fluid moves towards a sidewall 
Lefor does not teach directing a fluid along a center passage surface  of a header insert from an evaporator header outlet port of an evaporator header; directing the fluid along an internal insert base portion of an internal insert disposed with a center passage; directing the fluid along a helical fluid passage surface formed into an internal insert center body portion of the internal insert; directing the fluid between an internal insert tip portion and a convergent segment of a center passage outlet portion of the center passage surface; directing the fluid through a neck segment of a body nozzle portion of the center passage surface; directing the fluid out of a divergent segment of the body nozzle portion of the center passage surface; and directing the fluid into an evaporator passage of an evaporator body from the center passage outlet portion of the center passage surface.
Hao teaches directing a fluid along a center passage surface (see internal surface of header insert, Fig. B) of a header insert; directing the fluid along an internal insert base portion (Fig. A-B) of an internal insert (Fig. A-B) disposed with a center passage (see center passage of header insert, in which internal insert is disposed; Fig. A-B); directing the fluid along a helical fluid passage surface (Fig. A-B) formed into an internal insert center body portion (Fig. A-B)  of the internal insert; directing the fluid between an internal insert tip portion (Fig. A-B)  and a convergent segment of a center passage outlet portion (Fig. A-B) of the center passage surface; directing the fluid through a neck segment of a body nozzle portion (Fig. A-B) of the center passage surface; directing the fluid out of a divergent segment (see diverging segment of body nozzle portion on bottom thereof Fig. A-B) of the body nozzle portion of the center passage 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an atomizer internal insert and header insert of as taught by Hao to an evaporator header as taught by Lefor, in order to provide an internal insert and header insert with improved atomizing (as taught by Hao) to the outlet port of the evaporator header of Lefor, which would predictably increase performance and efficiency of the evaporator (¶[0006] – Lefor). 
Regarding claim 20, Lefor teaches the limitations of claim 19, and Hao further teaches wherein directing the fluid through the internal insert base portion (Fig. A-B) includes directing the fluid through a plurality of fluid inlet ports (holes 4; Fig. 1) circumferentially spaced apart from one another, defined by a plurality of ribs (ribs forming holes 4 between inner circular portion and outer annular portion of base) that are circumferentially spaced apart from one another and that connect a ring segment of the internal insert base portion to the internal insert.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Redundant rejections could be made with the following prior art, however, in order to promote compact prosecution, they have not:
Lipshitz (US1527740) teaches a swirl inducing nozzle for a heat exchanger (see Fig. 1-2 below) in which evaporation occurs

    PNG
    media_image6.png
    466
    573
    media_image6.png
    Greyscale

Goodman (US2707868) teaches a evaporator with a header insert, see Fig. 1
Inkan (JP2011231972A) teaches a refrigerant distributor for an evaporator (see Fig. 1 & 3, reproduced below

    PNG
    media_image7.png
    260
    470
    media_image7.png
    Greyscale

Bromberg (DE930872) teaches an evaporator having a header insert (see portion of Fig. 1, reproduced below)

    PNG
    media_image8.png
    659
    435
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763